                   Case 1:03-md-01570-GBD-SN Document 4593 Filed 06/20/19 Page 1 of 1



                                   M D L 1 5 7 0 P L AI N TI F F S’ E X E C U TI V E C O M MI T T E E S
                                               I n r e: T err orist Att a c ks o n S e pt e m b er 1 1, 2 0 0 1 ( S. D. N. Y.)
                                                                                                                                                  06/20/2019
                                                                                                                                                  0 6/ 2 0/ 2 0 1 9
               Pl ai ntiffs’ E x e c uti v e C o m mitt e e f o r P e rs o n al                      Pl ai ntiffs’ E x e c uti v e C o m mitt e e f o r
                            I nj u r y a n d D e at h Cl ai ms                                                  C o m m e r ci al Cl ai ms
            R o n al d L. M otl e y, ( 1 9 4 4- 2 0 1 3)                                      St e p h e n A. C o z e n, C o- C h air
            J o di W est br o o k Fl o w ers / D o n al d A. Mi gli ori, C o- C h airs         S e a n C art er, C o- C h air
            M OTLE Y R ICE LLC                                                                C O Z E N O’ C O N N O R
            J a m es P. Kr ei n dl er, C o- C h air
            K R EI N D L E R & K R EI N D L E R L L P
            A n dr e w J. M al o n e y III, C o- Li ais o n C o u ns el                       J. S c ott T ar b utt o n, Li ais o n C o u ns el
            K R EI N D L E R & K R EI N D L E R L L P                                          CO Z E N O’ C O N N O R
            R o b ert T. H a ef el e, C o- Li ais o n C o u ns el
            M OTLE Y R ICE LLC



                                                                                     VI A E C F

          J u n e 1 9, 2 0 1 9

          T h e H o n or a bl e S ar a h N et b ur n
          T h ur g o o d M ars h all U nit e d St at es C o urt h o us e
          4 0 F ol e y S q u ar e, R o o m 4 3 0
          N e w Y or k, N Y 1 0 0 0 7

                       R E:          I n R e: T err orist Att ac ks o n S e pt e m b er 1 1, 2 0 0 1, 0 3 M D L 1 5 7 0 ( G B D) ( S N)

          D e ar J u d g e N et b ur n:

                       W e writ e t o a d vis e t h e C o urt t h at Pl ai ntiffs will b e fili n g a r es p o ns e t o t h e l ett er e m ail e d
          t o t h e C o urt u n d er s e al y est er da y aft er n o o n b y Mi c h a el K ell o g g, c o u ns el f or t h e Ki n g d o m of
          S a u di Ar a bi a, r e g ar di n g Pl ai ntiffs’ p e n di n g M oti o n t o C o m p el. As pl ai ntiffs will a d dr ess i n
          f urt h er d et ail i n t h eir r es p o ns e, t h e Ki n g d o m’s l ett er is misl ea di n g i n its c h ar a ct eri z ati o n of t h e
          s u b mitt e d t esti m o n y a n d its o missi o n of ot h er t esti m o n y a n d e vi d e n c e, a n d f ails e ntir el y t o
          a d dr ess si g nifi c a nt a n d gl a ri n g cr e di bilit y iss u es.

                       T h er e ar e err ors i n t h e r o u g h dr afts of t h e d e p ositi o ns cit e d b y Mr. K ell o g g, a n d w e
          w o ul d pr ef er t o fil e o ur r es p o ns e o n e b usi n ess d a y aft er t h e c ertifi e d tr a ns cri pts ar e a v ail a bl e n e xt
          w e e k. Ot h er wis e, if t h e C o urt d esir es, w e will r es p o n d t his Fri d a y, p urs u a nt t o t his C o urt’s R ul es
          f or l ett er m oti o ns.

Pl ai ntiffs shall
Plaintiffs   s h all file
                     fil e aa rresponse
                                es p o ns e to
                                            t o Saudi
                                                S a u di Arabia's
                                                         Ar a bi a's JJune
                                                                       u n e 118
                                                                               8 lletter
                                                                                   ett er bby Friday,
                                                                                            y Fri d a y, June
                                                                                                         J u n e 21,
                                                                                                                 2 1, 2019.
                                                                                                                      2 0 1 9.


SSO
  O OORDERED.
      R D E R E D.

JJune
   u n e 20,
         2 0, 2019
              2019
 New
 N e w York,
         Y or k, New
                 N e w York
                       Y or k
